Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-15 are currently pending in the instant application.
Priority

    PNG
    media_image1.png
    70
    396
    media_image1.png
    Greyscale

Information Disclosure Statement
Applicant's Information Disclosure Statements filed on 11/08/2019 and 12/03/2019 have been considered.  Please refer to Applicant's copies of the 1449 submitted herewith.

	Claim Objections
Claims 11-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  
Claims 13-15 are objected to because of the following informalities:  they contain the compound’s intended use in the claim and do not provide any structural limitation/addition component to distinguish from the independent claim.  In re Tuominen (213 USPQ 89) states the following:
The composition is the same no matter what its intended use is, and consequently, the appealed claims are not seen to distinguish over the art which also discloses a composition of the recited active ingredient.  We will not construe the instant claims to be limited to compositions also containing other ingredients usually utilized in sunscreening compositions merely by the fact that the introductory clause of the claims recites a different contemplated utility for the claimed composition not taught by the art.  Rather, as done by the Examiner, we interpret the claims to be .

Appropriate correction is required.
Claim 15 is objected to because of the following informalities: it recites multiple system atrophy twice in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of a disease associated with inhibitors of TAU cytotoxicity such as epilepsy or Alzheimer’s disease, does not reasonably provide enablement for prevention of any disorders or disease states or treatment of epilepsy
    PNG
    media_image2.png
    78
    611
    media_image2.png
    Greyscale
.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.  The factors to be considered in determining whether a disclosure meets the enablement requirements In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988). 
In In re Wands. 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are:
1. the nature of the invention,
2. the state of the prior art, 
3. the predictability or lack thereof in the art,
4. the amount of direction or guidance present, 
5. the presence or absence of working examples,
6. the breadth of the claims, 
7. the quantity of experimentation needed, and
8. the level of the skill in the art.
The nature of the invention
In the instant case, the nature of the invention for the prevention and/or treatment of  epilepsy, neurodegenerative disorders, pain disorders, anxiety disorders, depression, bipolar disorder, psychosis, drug withdrawal, tobacco withdrawal, memory loss, dementia, schizophrenia and panic.
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening invitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can prevent epilepsy, neurodegenerative disorders, pain disorders, anxiety disorders, depression, bipolar disorder, psychosis, drug withdrawal, tobacco withdrawal, memory loss, dementia, schizophrenia and panic). There is no absolute predictability even in view of the seemingly high level of skill in the art. The existence of these obstacles establishes that that contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any preventive regimen on its fact.  MPEP 2164.08 states, “The Federal Circuit has repeatedly In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added).  Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.” 
The state of the prior art is that treating neuropsychiatric illness remains highly unpredictable.  According to Hyman (see Nature, vol. 455, 2008, p. 890-893), understanding pathogenesis of neuropsychiatric disorders is a substantial challenge for neurobiologists.  Although there has been significant research of neuropsychiatric disorders, mechanisms of pathogenesis and precise genetic and non-genetic risk factors have remained stubbornly out of reach.  Although sustained and clever exploitation of clinical observations has produced a useful pharmacopoeia, almost all recently introduced psychotherapeutic drugs are based on reverse engineering the mechanisms of existing drugs.  It is a daunting challenge to delineate the neurobiology of higher cognition, emotion regulation and executive function even though these are the functions impaired in neuropsychiatric disorders.  Further it has been difficult to produce convincing and useful animal models of human cognitive, social and emotional functions and their dysfunction.  Additionally human experimental neurobiology is mostly limited to indirect, non-invasive methods of investigation.  Although neuropsychiatric disorders are highly influenced by genes, the genetic rise factors for common neuropsychiatric disorders are fiendishly complex.  Finally, there are no well-validated objective biological markers by which 
In re Fisher, 427F.2d833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  The burden of enabling one skilled in the art to prevent any disease would be much greater than that of enabling the treatment of said disease.  In the instant case, the specification does not provide guidance as to how one skilled in the art would accomplish the objective of preventing any disease.  Nor is there any guidance provided as to a specific protocol to be utilized in order to show the efficacy of the presently claimed active ingredients for preventing any disease. 
"To prevent" actually means to anticipate or counter in advance, to keep from happening etc. (as per Webster's II Dictionary) and there is no disclosure as to how one skilled in the art can reasonably establish the basis and the type of subject to which the instant compound can be administered to order to have the "prevention" effect.  There is no evidence of record, which would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with a disease such as epilepsy, neurodegenerative disorders, pain disorders, anxiety disorders, depression, bipolar disorder, psychosis, drug withdrawal, tobacco withdrawal, memory loss, dementia, schizophrenia and panic in general. Since applicants "preventive" assertion is contrary to what is known in medicine, proof must be provided that this revolutionary assertion has merits.  
The amount of direction or guidance present and the presence or absence 
of working examples 
2+ influx in primary neurons (see p. 33-41). 
The breadth of the claims
The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant claims include intended use of the compounds for prevention and/or treatment of epilepsy 
    PNG
    media_image2.png
    78
    611
    media_image2.png
    Greyscale
.  However the specification only provides evidence that the compounds can treat epilepsy or Alzheimer’s disease.
The quantity or experimentation needed and the level of skill in the art
It would require undue experimentation of one of ordinary skill in the art to ascertain the effectiveness of the compound in prevention and/or treatment of epilepsy 
    PNG
    media_image2.png
    78
    611
    media_image2.png
    Greyscale
.  . Factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instant case for the composition with intended use claims.  Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, it is apparent that undue experimentation is necessary because of variability in prediction of outcome that is not addressed by the present application disclosure, examples, teaching and guidance presented. Absent factual data to the contrary, the amount and level of experimentation needed is undue. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation partial seizures, tonic seizures, generalized epilepsy, and the claim also recites simple partial seizures, tonic-clonic seizures, frontal lobe epilepsy, epilepsy with grand-mal seizures, idiopathic epilepsy, etc which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GRIFFIOEN (see US Pat. No. 8,618,138, issued 12/31/2013).   GRIFFIOEN teaches compounds of formula 
    PNG
    media_image3.png
    160
    329
    media_image3.png
    Greyscale
 (see col 300) with specific compounds such as 
    PNG
    media_image4.png
    41
    308
    media_image4.png
    Greyscale
 as well as
    PNG
    media_image5.png
    37
    304
    media_image5.png
    Greyscale
 (see claim 15, col. 302), 
 
    PNG
    media_image6.png
    34
    306
    media_image6.png
    Greyscale
(see claim 15, col. 302) 
    PNG
    media_image7.png
    79
    514
    media_image7.png
    Greyscale
 (see compounds D129-D131 in Table 2, col. 293-294) and 
    PNG
    media_image8.png
    122
    408
    media_image8.png
    Greyscale
(see Table 2, col. 295).  Although the compound
    PNG
    media_image4.png
    41
    308
    media_image4.png
    Greyscale
 has been proviso-ed out from the claims, it would still be obvious to synthesize analogous compounds that have the fluorine atom on different positions on the phenyl ring (ie 2 or 4-fluorobenzyl rather than 3-fluorobenzyl) compound.  Further, one could also vary the compound by changing the -CH3 to -CH2CH3 between the isoxazole and phenyl group.   According to MPEP 2144.09, Section II compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
    PNG
    media_image9.png
    18
    19
    media_image9.png
    Greyscale
  Note also In re Deuel 34 USPQ2d 1210, 1214 which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would  ordinarily contemplate making them to try to obtain compounds with improved  properties.”
In the absence of unexpected results, one skilled in the art would expect that the instant claims which are directed to compounds that are positional isomers or homologues to the compound of GRIFFIOEN to be prima facie.  One skilled in the art would be motivated to 
Additionally, the compounds 
    PNG
    media_image5.png
    37
    304
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    34
    306
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    79
    514
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    122
    408
    media_image8.png
    Greyscale
correspond to the instantly claimed invention except than rather than having a fluoro atom in the 5-position of the indole group, there is a chloro or bromo atom instead.  According to Ex parter Wiseman, 98 USPQ 277 (1953), halogens are equivalent substitutions.  Therefore, one skilled in the art would be motivated to synthesize structurally similar compounds with the expectation that they would have similar properties and utilities.  The explicit teaching of GRIFFIOEN with the enabled examples would have motivated one skilled in the art to synthesize compounds with such generic teaching with the expectation that they would have similar utility as TAU-induced toxicity inhibitors.  
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 and 8-12 of copending Application No. 16/612,225 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘225 is drawn to an inhibitor of PDE6ᶞ where the compound is of formula 
    PNG
    media_image10.png
    170
    282
    media_image10.png
    Greyscale
.  The compounds described in ‘225 overlap with those of the instant invention.  The only difference is found in the preamble of the claims which describes the “intended use” of the compound.  In re Tuominen (213 USPQ 89) states the following:
The composition is the same no matter what its intended use is, and consequently, the appealed claims are not seen to distinguish over the art which also discloses a composition of the recited active ingredient.  We will not construe the instant claims to be limited to compositions also containing other ingredients usually utilized in sunscreening compositions merely by the fact that the introductory clause of the claims recites a different contemplated utility for the claimed composition not taught by the art.  Rather, as done by the Examiner, we interpret the claims to be drawn to a composition of the active ingredients, per se, and, as such, under the rationale of Pearson, they fail to distinguish over the references.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN CHENG whose telephone number is (571)270-7381.  The examiner can normally be reached on M-F, 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.